Citation Nr: 0325050	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for essential hypertension.

3.  Entitlement to an initial rating in excess of 30 percent 
for left infraorbital facial pain with intraoral scars, 
status post facial fractures, and subsequent surgical repair 
and further subsequent removal of wires.

4.  Entitlement to an initial rating in excess of 10 percent 
for left maxillary sinusitis.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in February 1996 and August 1997, 
transcripts of which are of record.

This case was previously before the Board in February 2003, 
when it was remanded to comply with the veteran's request for 
a personal hearing before a Member of the Board.  Such a 
hearing was scheduled for July 2003, but the veteran failed 
to appear.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


REMAND

VA has a duty to assist the veteran in developing facts 
pertinent to his claims, and to notify him of the evidence 
necessary to complete an application for benefits.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002).  In the instant case, the Board notes that the 
veteran has been accorded several VA medical examinations 
which evaluated the severity of the service-connected 
disabilities that are the subject of this appeal.  However, 
the last such examination for the sinusitis claim was in 
March 1998, and the other disabilities have not been 
evaluated since October 1997.  No competent medical evidence 
is otherwise of record since that time regarding these 
disabilities.  As it has been more than 5 years since the 
last examination for disability evaluation purposes, the 
Board is of the opinion that the evidence of record may not 
accurately reflect the current severity of these 
disabilities.  Therefore, the Board concludes that new 
examinations are necessary with respect to this case.

Since the Board has determined that  new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also determine whether any additional 
development is required pursuant to the VCAA, to include its 
notification requirements.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected gastroesophageal reflux 
disease, hypertension, left infraorbital 
facial pain with intraoral scars, and 
left maxillary sinusitis, since March 
1998.  After securing any necessary 
release, the RO should obtain these 
records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded complete VA 
medical examinations by qualified 
clinicians in order to fully assess the 
current nature and severity of his 
service-connected gastroesophageal reflux 
disease, hypertension, left infraorbital 
facial pain with intraoral scars, and 
left maxillary sinusitis.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, and 
be provided with an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


